Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 1 of 9




                         EXHIBIT
                            3
            Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 2 of 9

                                                                                      I111111111111111111111 lllll lllll 1111111111111111111111111111111111111111111
                                                                                                                   US005377221A
United States Patent                                                r191                         [11]    Patent Number:                         5,377,221
Munday et al.                                                                                    [45]    Date of Patent:                   Dec. 27, 1994

[54]    COMMUNICATIONS SYSTEM                                                                    4,768,220 8/1988 Yoshihara et al ..................... 379/63
[75]    Inventors: Peter J. Munday; Nicholas R.                                           Primary Examiner-John B. Sotomayor
                   Massey; David Harmer; James M.                                         Attorney, Agent, or Firm:--Larson and Taylor
                   Jeffries, all of Reading, England                                      [57]                        ABSTRACT
[73]    Assignee:        Racal Research Limited, England                                 A frequency hopping radio communications system has
[21]    Appl. No.: 784,666                                                               a plurality of radios each incorporating a transmitter
[22]    Filed:           May 10, 1985                                                    and a receiver. When a radio is not transmitting or
                                                                                         receiving, a switch switches it into a mode in which it
[30]         Foreign Application Priority Data                                           monitors the signal strength in each of the available hop
  May 12, 1984 [GB]             United Kingdom ................. 8412189                 channels so as to assess the level of interference, and
                                                                                         selects a subset of the total number of channels, those
[51] Int.    Cl.5 ••.•..••••••..•.•••.•••.••....•.•.•.••.••••.••.
                                                            H04K 1/00                    having the lowest interference level. The identities of
[52] U.S. Cl. .......................................... 375/1; 455/63;                  this subset of channels are stored in a store. When the
                                                               455/103                   radio is to transmit a message, it first transmits the iden-
[58] Field of Search ...................... 375/1, 2.2, 40, 107;
                                                                                         tities of the subset of channels stored in the store-using
              455/1, 52.1, 63, 77, 134, 34.2, 234.1, 257;
                                                                                         the full number of hop channels (the information being
                                                                 370/93
                                                                                         transmitted with sufficient redundancy to overcome
[56]                       References Cited                                              likely interference). The receiving radios receive the
              U.S. PATENT DOCUMENTS                                                      identities of the subset of channels. The transmitting
                                                                                         radio then transmits, pseudo-randomly, on this subset
       4,383,323    5/1983      Timor .............................. 375/2.2 X           only and each of the receivers receives on this subset
       4,476,566   10/1984      Dent ........................................ 375/1
       4,479,226   10/1984      Prabhu et al .................... 375/2.2 X              only. In this way, transmission and reception takes place
       4,494,238    1/1985      Groth, Jr................................ 375/1          only on the channels where the interference is low.
       4,554,668   11/1985      Deman et al........................... 375/1
       4,742,565    5/1988      Iwahashi ............................. 455/234                             13 Claims, 2 Drawing Sheets




                                                       12
                          TRANSMITTER
                   76
                                               78 64
                                                     ._.->-4------1               MEASURING
                             RECEIVER                                               UNIT
                                             86                      80                                                                                    50

                           FREQUENCY                    90
                          SYNTHESIZER
                                                                                                                                              52
       74                                20
        MAIN                                                                                                                                 84
        STORE

       30                                                                                               TIMING
                                                                                                        UNIT
                              32




                                                                                                                                            CANON_980_00002568
                                      Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 3 of 9




                                                                                                                                                       C
                                                                                                                                                       •
                                                                                                                                                       rLJ.
       ,v170                                       ,--12                   38,       I        f'44
                                                                                                                              I

                                                                                                                              I       40
                                                                                                                                                       •
                                                                                                                                                       ~
                                                                                 \

                                                                                                                        MESSAGE          42            a
                                                                                                                                                       ('I)

                          TRANSMITTER                                           MODULATOR                                INPUT
                                                                                                                         UNIT         1---
                                                                                                                                          )
                                                                                                                                                       a
                 _]6                                                                                                      I
                                                                                                                              I

                                              18     64
                                              I                                                     36 96- 732 72.j             6.8                    0
                                                           \                    MEASURING                              ASSESSMENT
                                                                                                                                 ,                     ('D
                                                                                                                                                       ~
                           RECEIVER
       83'-                                                                       UNIT                                     UNIT                       ~
                                                                 -                       I                                    I
                                                                                                    47                                j8               I-"



          GATE
                   ~75                  ,86                    i-80       ,__
                                                                                DEMODULATOR
                                                                                                    LI
                                                                                                                  --     DECODE
                                                                                                                                                 sp    IC
                                                                                                                                                       IC
                                                                                                                                                       .J;,.


                    14_                                                                                     54 ....       UNIT
                           FREQUENCY                  90,                                                                I

                          SYNTHESIZER
                                                                      · t-94                              ,,_70                   -52                  00
                                      i.-20          24,                                                                                               =-
                                                                                                                                                       ('D
         74                                                           I                                                                                ~
          I
            MAIN
       ~ STORE
                       _ N              -- ---~,,
                                     22 1l f
                                                         SWITCH
                                                      ' CONTROL
                                                                                         I   62-·     ALL
                                                                                                    CHANNEL
                                                                                                                                  84-                  I-"
                                                                                                                                                       0
                                                                                                                                                       .....
                   ,-88     1{j
                          128 36
                                ;J                     \
                                                          UNIT ..                                    STORE
                                                                                                                                              16
                                                                                                                                                       N



        30'"                                                                                 34 -                                             -.
                           KEY STREAM                   60        , 100                             TIMING
                                                                                                    UNIT                                -- GATE
(')
                           GENERATOR -26                                                                                                              ...CH
                                                                                                                                                        UI
                                                                                                                                             I
)>
z
          AG.I
                            ':)"')
                                                                                                         t I                                          ~
0
z
                                                                                                                                                      ...~
lc.o                                                                                                                                                  ~
 co
I~
                                                                                                                                                      """'
0
0
0
I\)
(Jl
0)
c.o
                              Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 4 of 9




                                                                                                                           ~
                                                                                                                           •rJ1
                                                               TRANSMIT                                                    •
                                                              CHANNELS
                                                                                                                           ~
                     ASSESS SIGNAL
                       STRENGTH.
                                             TRANSMIT
                                               SYNC. \
                                                                   I      TRANSMIT
                                                                          MESSAGE
                                                                            ,
                                                                                                 ASSESS SIGNAL
                                                                                                    STRENGTH
                                                                                                                           a.
                                                                                                                           (D

                                                                                EOM                                        a
               2A.
               LOOK FOR SYNC~              ~~~,T1                                                                          ~
                                                                                                                           (I)

          RADIO 1       ----RECEIVER-----TRANSMITTER----RECEIVER----                                                       r
                                   r::TO                                                                                  --~
                                                                                                                           ~


                                                                                                                           t,.,l



                        I I I I I r 1 11 1               II     I 1H
                                                                  J][          1iv1 1 1 11 1 I   1n1 1 IHI                !
                                                  RECEIVE                 RECEIVE
                                                 CHANNELS                 MESSAGE                                          rJ:1
                                                                                            ASSESS SIGNAL STRENGTH         =-
                                                                                                                           (I)
                                                                                                                           ~
                                                                                                                           ~

               2C.                                                                                                         0
                                                                                                                           ~
                                                                                                                           ~


              LOOK FOR SYNC
          RADIO2        ---------RECEIVER----------
(')
)>                                          ~TO                                                                   RG.2.   ...(N
                                                                                                                            01

z
0
z              2D.      I I I II I I I II I I I ll !II   II     I III I   IY   I IY I / I /I I I ! JI I J 111 I           ...""'
                                                                                                                            ""'
lc.o                                                                                                                       ~
                                                                                                                           i,,,,,,.
co
I~
0
0
0
I\)
(Jl
-...._J
0
         Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 5 of 9


                                                      5,377,221
                            1                                                                  2
                                                                   any such transmitted identities of the channel frequen-
           COMMUNICATIONS SYSTEM                                   cies in the said subset by receiving at frequencies in the
                                                                   said set, means in each radio for storing the received
       BACKGROUND OF THE INVENTION                                 identities of the channel frequencies in the said subset,
   The invention relates to communications systems and        5    means in each radio for causing the transmitter thereof
methods. In a more specific sense, the invention relates           to transmit the said message using channel frequencies
to a radio communications system involving frequency               in the said subset only, means in each radio for causing
hopping, that is, a system in which the channel fre-               the receiver thereof to receive the said message using
quency of a transmitter in the system is rapidly changed           only the channel frequencies whose identities have been
or "hopped" among a number of values which are ad-            10   received and stored thereby, and synchronisation means
vantageously pseudo-randomly selected, the channel                 in each radio for providing synchronisation between the
frequencies of the receiver or receivers in the system             channel frequency at which a said transmitter is trans-
being correspondingly hopped, all with the aim of im-              mitting and the channel frequency at which a said re-
proving the security of transmission and making effec-             ceiver is receiving.
tive jamming more difficult.                                  15      According to the invention, there is further provided
   When such a frequency hopping system is operating               a method of radio communication using a plurality of
in a crowded frequency band (such as HF), difficulties             radios each having a transmitter and a receiver and in
can arise when the current channel frequency is hopped             which in each radio there is established the same prede-
into a particular channel which is already occupied to             termined set of pseudo-randomly arranged channel
an extent which causes undue interference.                    20   frequencies at which the transmitter may be caused to
     BRIEF SUMMARY OF THE INVENTION                                transmit and at which the receiver may be caused to
                                                                   receive, in which: (a) when the transmitter of a radio is
   According to the invention, there is provided a com-            not transmitting and its receiver is not receiving from
munications system in which transmission means is ca-              another said transmitter, the receiver of that radio moni-
pable of transmitting on each of a predetermined set of       25   tors the signal strength at each of the channel frequen-
channel frequencies and receiving means is operative to            cies in the said set whereby to determine a subset of the
receive transmissions at those channel frequencies, com-           said set which subset consists of those channel frequen-
prising assessment means associated with each transmis-            cies carrying lesser signal strength and to store the
sion means for monitoring the signal strength at each of
                                                                   identities of the channel frequencies in the said subset;
the channel frequencies in the said set whereby to deter-     30
                                                                   (b) when the transmitter of one of the radios is to trans-
mine. a subset of the said set which subset consists of
those channel frequencies carrying reduced signal                  mit a message to the receiver of one or more other ones
strength in the absence of any said transmission, first            of the radios, it first transmits the said stored identities
control means associated with the transmission means               using channel frequencies in the said set and then trans-
for controlling the transmission means to transmit the        35   mits the message using only channel frequencies in the
identities of the channels in the said subset, second con-         said subset; (c) the receiver each of the said one or more
trol means associated with the receiving means and                 ones of the radios receives the transmitted identities
responsive to the receipt by the receiving means of the            using channel frequencies in the said set and stores the
transmitted identities to control the receiving means to           received identities and then receives the transmitted
be operative to receive transmissions only at channel         40   message using only the identities of the channel frequen-
frequencies in the subset, and means responsive to a               cies in the said subset; and (d) synchronisation data is
message to be transmitted by the transmission means to             transmitted by each transmitter for reception by the
transmit the said message using only channel frequen-              receivers of the said one or more other radios and for
cies in the said subset.                                           synchronising those receivers with that transmitter so
   According to the invention, there is also provided a       45   that the channel frequency at any time on which the
radio communications system, comprising a plurality of             transmitter is transmitting is the same as the channel
radios each having a transmitter and a receiver, means             frequency at which the receivers are receiving at that
in each radio for establishing a predetermined set of              time.
channel frequencies and capable of causing the trans-                   DESCRIPTION OF THE DRAWINGS
mitter to transmit on channel frequencies in said set in      50
pseudo-random sequence and of causing the receiver to              Communications systems and communications meth-
receive on channel frequencies in the said subset in             ods according to the invention will now be described by
pseudo-random sequence, means in each radio and op-              way of example and with reference to the accompany-
erative when that radio is neither transmitting to an-           ing diagrammatic drawings in which:
other one of the radios nor receiving from another one        55   FIG. 1 is a block diagram of a radio in one of the
of the radios to activate the receiver to assess the chan-       systems; and
nel strength in each of the channel frequencies in the             FIG. 2A-2D are timing diagrams illustrating the
said set whereby to determine a subset of the said set           operation of the system.
which subset consists of those channel frequencies car-
                                                                          DESCRIPTION OF PREFERRED
rying lesser signal strength, means in each radio for         60
storing the identities of the channel frequencies in the                           EMBODIMENTS
said subset, transmitter control means in each radio and           The system to be described comprises a plurality of
responsive to an incoming message to be transmitted by           radios each of which is capable of acting as a transmitter
that radio to at least one of the other radios to cause the      and as a receiver. The system operates in a frequency
transmitter to transmit to that one radio the identities of   65 hopping mode: that is, a transmitting radio transmits at
the channel frequencies in the said subset using channel         each of a plurality of different channel frequencies
frequencies in the said set, receiver control means in           which are pseudo-randomly selected, and of course the
each radio for actuating the receiver thereof to receive         receivers have to be synchronised with the pseudo-ran-




                                                                                                             CANON_980_00002571
        Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 6 of 9


                                                       5,377,221
                            3                                                                   4
dom sequence so as to be able to receive the transmitted            sively in the sequence 1,2... 256 but is arranged to iden-
information. In a manner to be explained in more detail,            tify the channels in a pseudorandom sequence. The
when a radio is not actively transmitting or receiving              keystream generator is itself controlled by two inputs.
information it monitors all the possible channels and               First, there is an input on a line 30 which represents the
measures the signal strength in each channel, so as to         5    "key of the day". This is a multibit data signal which is
identify a subset of the total number of possible chan-             fed in manually by the operator and determines the
nels. This subset consisting of the channels which have             basic pseudo-random sequence. Obviously, the same
the lowest interference (that is, the lowest noise and              "key of the day" must be fed into all radios in the sys-
interfering transmissions from transmitters not forming             tem. Secondly, the keystream generator is controlled by
part of the system). When one of the radios is required        10   a timing signal on a line 32 from a timing unit 34. The
to transmit information to the other radios, it first trans-        signal on line 32 determines the current operating posi-
mits the identities of the channels in the selected subset          tion, within its pseudo-random sequence, of the keys-
(using the full set of channels), and then uses this subset         tream generator 26 and is used for synchronisation pur-
(that is, it hods among the channels of the subset) to              poses to ensure that all radios have their key stream
transmit the actual message. In this way, the risk of a        15   generators operating in synchronism.
transmitter hopping into a channel where there is exces-               In order for the radios to be synchronised with each
sive interference is significantly reduced.                         other, at least when a message is to be transmitted be-
   As stated, the described mode of operation means                 tween them, each radio is capable of transmitting sync
that the data identifying the subset of low-interference            data. Sync data is transmitted on predetermined ones of
channels is transmitted using the full range of channels,      20   the 256 possible channels. For example, there might be
some of which, by definition, will contain relatively               four such sync channels (which would be arranged
higher interference. Therefore, the data identifying the            pseudo-randomly among the 256 channels). Data identi-
subset of the channels is transmitted with sufficient               fying a pseudo-random selection of the sync channels is
redundancy to overcome any interference, that is, the               output from the keystream generator 26 on a line 36.
data is sent more than once.                                   25   Therefore, when switch 22 is in position II, the fre-
   FIG. 1 shows a block circuit diagram of one of these             quency synthesiser 14 is set to the frequency of one of
radios, and the circuit diagram of the other radios in the          the four sync channels and correspondingly sets the
system is the same.                                                 channel frequencies of the transmitter and receiver
   Each radio preferably operates in the half-duplex                12,18.
mode and comprises an antenna 10 which is driven by            30      Data to be transmitted by the transmitter 12 is fed to
normal transmitting circuitry 12 under control of a                 it via a modulating unit 38. This data may be an actual
frequency synthesiser 14. The frequency synthesiser 14              message, in which case it is fed to the modulator 38 via
determines the operating channel frequency of the                   a message input unit 40 and a line 42, or may be sync
transmitter 12. In addition, each radio has receiving               data, in which case it is fed to the modulator 38 on a line
circuitry 18 which is also controlled by the frequency         35   44 from the timing unit 34 via a gate 46. In other words,
synthesiser 14 and is fed by the antenna 10.                        therefore, the sync data comprises the current state of
   The channel frequency to which the frequency syn-                the timing unit 34, and this data is therefore transmitted
thesiser 14 controls the transmitter and the receiver 12,           by the transmitter 12 (on each of the four sync channels)
18 is determined by channel data fed to the frequency               and received by the other radios of the system where it
synthesiser 14 on a line 20 from a switch 22 (which is         40   is used to reset their timing units 34 so as to bring them
shown diagrammatically but which would of course be                 into synehronisation with the timing unit of the trans-
implemented electronically). The switch 22 has four                 mitting radio, and each such re-set timing unit produces
possible positions, I, II, III and IV, and is controlled by         sync data on its line 32 for correspondingly adjusting
a switch control unit 24.                                           the respective keystream generator 26.
   In the example of the system being considered, it is        45      For processing data received by the receiver 18, each
assumed by way of example that the frequency synthe-                radio has a demodulating unit 47 and the demodulated
siser 14 can be controlled (in a manner to be explained)            data is passed to a decoding unit 48. If the received data
so as to change the operating frequencies of the trans-             is an incoming message, this is output on a line 50. If it
mitter and receiver 12, 18 fifty times per second, that is,         is received sync data, it is passed on a line 52 to the
the system has a hop rate of fifty hops per second.            50   timing unit 34 for resetting the latter.
Therefore, each hop period (that is, the period for                    The decoder unit 48 is also connected to the switch
which the transmitter remains at each hop frequency,                control unit 24 via a line 54 and activates the switch
including the finite time for the transmitter to be set to          control unit 24 to perform a predetermined sequence of
that frequency) is 20 milliseconds. It will be assumed              switching when no message is being received by the
that the bandwidth within which the hop frequencies lie        55   receiver 18.
is 6.4 MHz comprising 256 adjacent 25 kHz channels.                    When switch 22 is in position I, the frequency synthe-
The system is therefore capable of hopping into each of             siser 14 receives channel selection data on line 60 from
these 256 channels in turn, remaining at each channel               an all-channel store 62. Store 62 stores data identifying
frequency for 20 milliseconds, that is, for a respective            all 256 channels and this data output in sequence on line
hod period.                                                    60   60 (that is, it is output in a predetermined order which
   A keystream generator 26 generates a sequence of                 is not necessarily pseudo-random, and is not of course
data words identifying which of the 256 channels is to              under control of the keystream generator 26). In a man-
be used during any one hop sequence and outputs this                ner to be explained in more detail, the store 62 does not
data on a line 28. Therefore, when switch 22 is in posi-            control the frequency synthesiser 14 while data mes-
tion Ill, the frequency synthesiser 14 switches the trans-     65   sages are being transmitted or received but only during
mitter and the receiver 12, 18 to whichever of the 256              periods when that is not the case. During the time when
channels has been selected. However, the data on line               store 62 is controlling the frequency synthesiser 14 and
28 does not identify each of the 256 channels succes-               thus the current channel frequency of the receiver 18,




                                                                                                           CANON_980_00002572
          Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 7 of 9


                                                        5,377,221
                             5                                                                   6
the actual signal strength received in each channel by               22 back to position I and the receiver searches again for
the receiver 18 is output by the receiver on a line 64 and           sync data. This process continues in each radio for so
measured by a measuring unit 66, the measured strength               long as neither is transmitting a message, and is shown
being passed to an assessment unit 68 which also re-                 in Diagrams 2A and 2B for RADIO 1 and Diagrams 2C
ceives data identifying the current channel frequency           5    and 2D for RADIO 2. Diagrams 2A and 2C show the
from the store 62 on a line 70. The assessment unit 68               operations being carried out by the respective radios,
compares the signal strengths on all of the channels to              while Diagrams 2B and 2D show the corresponding
which the receiver 18 is successively switched, these                states of their switches 22. As so far described, neither
signal s strengths of course representing noise and trans-           radio can transmit sync data because gate 46 is held
missions in those channels from transmitters not form-          10   closed by the absence of an enable signal on line 82.
ing any part of the system under consideration; there-                  At certain times, data from the assessment unit 68 is
fore, the signal strengths represent the levels of "inter-           loaded in to store 74, for example under operator con-
ference". The assessment unit 68 selects those of the 256            trol or at predetermined times. It will be assumed that
channels which are most free of such interference. For               such loading takes place at time TO in Radio (FIG. 2).
example, it may be set to select the 64 channels having         15      It will now be assumed that, at time Tl (FIG. 2), a
the lowest interference and is assumed to do so hereinaf-            message is received on line 42 in RADIO 1 for transmis-
ter; and in a manner to be explained, data identifying               sion to RADIO 2. Receipt of the message is detected by
these 64 channels is held in a main store 74. This pro-              the message input unit 40 which signals this fact to the
cess, that is, the process just described which operates             switch control unit 24 on a line 82 and also enables gate
while switch 22 is in position I, repeats itself for so long    20   46 by means of line 82 and gate 75 by means of a line 83.
as the switch is in this position and the assessment unit            Switch control unit 24 now enters a different sequence
68 continually updates its assessment, that is, the identi-          and switches the switch 22 to position II. The keys-
ties of the 64 most interference-free channels. In a man-            tream generator 26 now causes the frequency synthe-
ner to be explained, this may be used to update the                  siser 14 to switch the transmitter 12 to the sync channels
contents of store 74.                                           25   in pseudo random sequence. At the same time, unit 24
    The contents of store 74 may be fed to modulator 38              sends a second enable signal to gate 46 on a line 84. Gate
via a gate 75 and a line 76.                                         46 is thus receiving two enable signal sand opens so that
  . The operation of the system will now be described in             sync data representing the current state of the timing
more detail and with reference being made to the timing              unit 34 is fed to the modulating unit 38 on line 44 and
diagram of FIG. 2. For ease of description it will be           30   transmitted by the transmitter 12. This is shown in Dia-
assumed that the system comprises only two radios,                   gram 2A and Diagram 2B.
RADIO 1 and RADIO 2 (each as described with refer-                      Switch control unit 24 then switches the switch 22 to
ence to FIG. 1) but of course in practice the system is              position III. The keystream generator 26 therefore now
likely to have more than two radios.                                 causes the frequency synthesiser 14 to switch the trans-
    It will initially be assumed that neither radio is trans-   35   mitter 12 to pseudo-randomly selected channels in the
mitting or receiving a message. In each radio, therefore,            full set of channels. At the same time, the unit 24 sends
line 54 informs the switch control unit 24 of this, and the          an enabling signal to gate 75 on a line 86. Gate 75 is now
switch control unit 24 operates according to a predeter-             in receipt of two enable signals and thus opens, and data
mined sequence in which it switches the switch 22 alter-             corresponding to the identity of the 64 channels stored
nately between positions I and II. While the switch is in       40   in store 74 is fed to the modulating unit 38 on the line 76
position I, the store 62 outputs control data to the fre-            and thus transmitted by transmitter 12, all as shown in
quency synthesiser 14 identifying each of the 256 hop                Diagrams 2A and 2B.
channels in turn, and the receiver 18 is thus switched to               During this period the identities of the 64 channels in
each of these channels in tum. Switch control unit 24                the store 74 are transmitted several times on channels
activates the measuring unit 66 by means of a line 80,          45   selected from the full set of channels. The resultant
and the unit 66 measures the detected signal strength in             redundancy sufficiently increases the chances of the
each of the channels and passes a corresponding signal               transmitted data successfully reaching the receiver of
to the assessment unit 68 which at the same time is                  RADIO 2, even though some at least of the channels in
provided with data on line 70 identifying the channel                the full set may be channels with significant interfer-
whose signal strength is being measured. The assess-            50   ence.
ment unit 68 assesses the 64 channels having the lowest                 Switch control unit 24 now sets switch 22 to position
signal strength (that is, the. lowest interference).                 IV, and disables gate 75 via line 86. The synthesiser 14
    After a predetermined number of hop periods, switch              is thus now controlled by the data in store 74 which is
control unit 24 switches switch 22 to position II. Fre-              fed out pseudo-randomly from store 74 under control of
quency synthesiser 14 is now set by the keystream gen-          55   a pseudo-random sequence derived from the basic pseu-
erator 26 to one of the four sync channels in pseudo-ran-            do-random sequence in the keystream generator 26 and
dom sequence, and the receiver 18 monitors each of                   signalled to store 74 by means of a line 88. The transmit-
these channels for the reception of sync date. The sync              ter 12 is thus set to various channels of the 64 channels
data will be transmitted according to a predetermined                stored in the store 74-in a pseudo-random manner. At
fox:mat which will be demodulated by the demodulator            60   the same time, switch control unit 24 activates the mes-
47 and decoded by the decode unit 48. Assuming that                  sage input unit 40 by means of a line 90 and the latter
neither radio is transmitting at this time, neither radio            feeds the actual message to the modulator 38 and it is
will detect sync data, and after a predetermined time,               thus transmitted by the transmitter 12, all as shown in
switch control unit 24 will switch the switch 22 back to             Diagrams 2A and 2B.
position I. Therefore, the receiver 18 continues switch-        65      At the end of the message, an end-of-message signal is
ing through the channels under control of the store 62               transmitted. Switch control unit 24 also receives the
 and the previously described assessment process is con-             end-of-message signal on a line 94. Switch control unit
tinued. Switch control unit 24 then switches the switch              24 now resumes the previously described sequence of




                                                                                                              CANON_980_00002573
        Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 8 of 9


                                                      5,377,221
                            7                                                                 8
operations in which it switches switch 22 alternately              date if it is different from what it was during the previ-
between positions I and II. The operation of RADIO 2               ous transmission received or transmitted.
from time Tl onwards will now be considered with                      The numerical values given are given purely by way
reference to Diagrams 2C and 2D.                                   of example.
   Up to time T2, RADIO 2 has its switch 22 switched           5      What is claimed is:
alternately between positions I and II as already ex-                 1. A radio communications system in which each of a
plained. While the switch is set in position II, RADIO 2         . plurality of transmission means is capable of transmit-
is of course monitoring the four predetermined sync                ting transmissions on each of a predetermined set of
channels for sync data. It is assumed that, at time T2, its        channel frequencies and each of a plurality of receiving
receiver 18 detects and receives sync data being trans-       10 means is associated with a respective one of the trans-
mitted by RADIO 1 and this is thus output by the de-               mission means and is capable of receiving said transmis-
code unit 48 on line 52 and resets the timing unit 34 into         sions at the respective channel frequencies, comprising
synchronism with the timing unit 34 in RADIO 1. The                   assessment means associated with each receiving
keystream generator 26 of RADIO 2 is thus synchro-                       means for monitoring the received signal strength
nised with the keystream generator of RADIO 1.                15         at each of the channel frequencies in the said set
   The signal on line 52 is also fed to the switch control               when the receiving means is not receiving said
unit 24 in RADIO 2 and causes the unit 24 to enter a                     transmissions, whereby to determine a subset of the
different sequence of operation in which it first switches               said set which subset consists of those channel
the switch 22 to position III. The frequency synthesiser                 frequencies carrying reduced signal strength in the
14 is thus switched through the basic pseudo-random           20         absence of any said transmission,
sequence of the keystream generator 26, and the re-                   first control means associated with each transmission
ceiver 18 in RADIO 2 is thus controlled accordingly as                   means for controlling the transmission means to
shown in Diagrams 2C and 2D. Receiver 18 will there-                     transmit the identities of the channels in the said
fore receive the data being transmitted by RADIO 1 at                    subset determined by the associated receiving
this time, this data of course comprising the data in the     25         means,
store 74 of RADIO 1 identifying the 64 low-interfer-                  second control means associated with each receiving
ence channels. This data is decoded by decode unit 48                    means and responsive to the receipt by the receiv-
and output on a line 96 and fed to the store 74 in                       ing means of the transmitted identities to control
RADIO 2 via line 72, replacing any data in that store.                   the receiving means to be operative to receive the
   Switch control unit 24 now switches switch 22 to           30         transmissions only at channel frequencies in the
position IV. The frequency synthesiser 14 of RADIO 2                     subset, and
is now fed with the channel data stored in store 74, this             means responsive to a message to be transmitted by
data being fed out according to the pseudo-random                        each transmission means to cause that transmission
sequence of the keystream generator 26. Receiver 18 in                   means to transmit the said message using only
RADIO 2 is thus switched to pseudo-randomly selected          35         channel frequencies in the subset at which the asso-
channels from store 74, in accordance with the pseudo-                   ciated receiving means is operative to receive
random sequence and in synchronism with the transmit-                    transmissions.
ter 12 of RADIO 1. Receiver 18 of RADIO 2 thus                        2. A system according to claim 1, including syn-
receives the data message transmitted from RADIO 1                 chronisation means for synchronising the transmission
and this message is output on line 50. When the end-of-       40 means and the receiving means so as to produce syn-
message signal is received, this is detected by decode             chronisation between the channel frequencies at which
unit 48.                                                           each transmission means is transmitting and the channel
   RADIO 2 will now revert to the original sequence in             frequencies at which each receiving means is operating.
which it alternately monitors all the possible hop chan-              3. A system according to claim 1, including randomis-
nels to assess the interference level and watches for sync    45 ing means associated with each transmission means and
data.                                                              with each receiving means for pseudo-randomly select-
   The timing unit 34 may be connected to the switch               ing the channel frequencies from the said set and the
control unit 24 by means of a line 100 so as to maintain           channel frequencies from the said subset.
the switch control units 24 of the two radios in synchro-             4. A system according to claim 1, in which the said
~-                                                            ~ first control means comprises means to control each
   Although the foregoing description has assumed that             transmission means to transmit the identities of the
four, only, of the 256 channels are used for sending sync          channel frequencies in the said subset using channel
data, the system may have an alternative mode of opera-            frequencies from the said set, and the second control
tion in which extra sync data is sent under certain cir-           means comprises means to control each receiving means
cumstances. For example, when the transmitter of one          55 to operate at the channel frequencies of the said set to
of the radios is about to transmit a message, it may               receive the transmitted identities of the channels in the
transmit such extra sync data by transmitting it on a              said subset.
much greater number of the 256 channels, reverting to                 5. A system according to claim 4, in which the first
the mode in which it transmits sync data only on the               control means comprises means to control each trans-
four sync channels once synchronisation has taken             60 mission means to transmit the identities of the channels
place. Arrangements for enabling synehronisation of                in the said subset for a plurality of times.
radios in a frequency hopping communications system                   6. A system according to claim 1, including a plural-
are disclosed in detail in our co-pending United King-            ity of physically separated stations at each of which
dom Patent Application No. 8119492 (Serial No.                    there is a said transmission means and a said receiving
2100944).                                                     65 means.
   It is not necessary for the channel data in store 74 of            7. A radio communications system, comprising
a transmitting radio to be transmitted at the start of                a plurality of radios each having a transmitter and a
every data message. It is only necessary to transmit this                receiver,




                                                                                                          CANON_980_0000257 4
          Case 6:20-cv-00980-ADA Document 52-6 Filed 08/23/21 Page 9 of 9


                                                        5,377,221
                             9                                                                   10
   means in each radio for establishing a predetermined                    switch repeatedly between a first condition in
      set of channel frequencies and capable of causing                    which it monitors the said predetermined ones of
      the transmitter to transmit on channel frequencies                   the channel frequencies in the said set, whereby to
      in the said set in pseudo-random sequence and of                     respond to any received said synchronisation data
      causing the receiver to receive on channel frequen-       5          by synchronising itself thereto, and a second condi-
      cies in the said subset in pseudo-random sequence,                   tion in which it activates the said assessment means.
   means in each radio and operative when that radio is                 10. A method of radio communication using a plural-
      neither transmitting to another one of the radios              ity of radios each having a transmitter and a receiver in
      nor receiving from another one of the radios to                which in each radio there is established the same prede-
      activate the receiver to assess the channel strength      10   termined set of channel frequencies at which the trans-
      in each of the channel frequencies in the said set             mitter may be caused to transmit and at which the re-
      whereby to determine a subset of the said set which            ceiver may be caused to receive, in which method:
      subset consists of those channel frequencies carry-               (a) when the transmitter of a radio is not transmitting
      ing lesser signal strength,                                          and its receiver is not receiving from another said
   means in each radio for storing the identities of the        15         transmitter, the receiver of that radio monitors the
      channel frequencies in the said subset,                              signal strength at each of the channel frequencies in
   transmitter control means in each radio and respon-                     the said set whereby to determine a subset of the
      sive to an incoming message to be transmitted by                     said set which subset consists of those channel
      that radio to at least one of the other radios to cause              frequencies carrying lesser signal strength and to
      the transmitter to transmit to that one radio the         20         store the identities of the channel frequencies in the
      identities of the channel frequencies in the said
                                                                           said subset; (b)
      subset using channel frequencies in the said set,
                                                                        when the transmitter of one of the radios is to trans-
   receiver control means in each radio for actuating the
                                                                           mit a message to the receiver of one or more other
      receiver thereof to receive any such transmitted
      identities of the channel frequencies in the said         25
                                                                           ones of the radios, it first transmits the said stored
      subset by receiving at frequencies in the said set,                  identities using channel frequencies in the said set
   means in each radio for storing the received identities                 and then transmits the message using only channel
      of the channel frequencies in the said subset,                       frequencies in the said subset;
   means in each radio for causing the transmitter                      (c) the receiver in each of the said one or more ones
      thereof to transmit the said message using channel        30         of the radios receives the transmitted identities
      frequencies in the said subset only,                                 using channel frequencies in the said set and stores
   means in each radio for causing the receiver thereof                    the received identities and then receives the trans-
      to receive the said message using only the channel                   mitted message using only the identities of the
      frequencies whose identities have been received                      channel frequencies in. the said subset; and
      and stored thereby, and                                   35      (d) synchronisation data is transmitted by each trans-
   synchronisation means in each radio for providing                       mitter for reception by the receivers of the said one
      synchronisation between the channel frequency at                     or more other radios and for synchronising those
      which a said transmitter is transmitting and the                     receivers with that transmitter so that the channel
      channel frequency at which a said receiver is re-                    frequency at any time on which the transmitter is
      ceiving.                                                  40         transmitting is the same as the channel frequency at
   8. A system according to claim 7, in which the said                     which the receivers are receiving at that time.
transmitter control means in each radio comprises                       11. A method according to claim 10, in which the
means to cause the transmitter thereof to transmit the               synchronisation data is sent on predetermined ones,
identities of the channel frequencies in the said subset             only, of the channel frequencies in the said set.
for a plurality of times whereby to increase the chances        45      12. A method according to claim 11, in which, when
of those identities being received by the receiver of the            the transmitter of one of the radios is not transmitting
said at least one radio.                                             and its receiver is not receiving from another said trans-
   9. A system according to claim 7, in which                        mitter, that receiver is periodically rendered operative
   the synchronisation means in each radio comprises                 at each of the said predetermined ones of the channel
      means operative to cause the transmitter of that          50   frequencies in the said set, for receiving the synchroni-
      radio to transmit synchronisation data to the other            sation data.
      radios using predetermined ones, only, of the chan-               13. A method according to claim 10, in which the said
      nel frequencies in the said set, and                           identities are transmitted a plurality of times whereby to
   each radio includes assessment means operative when               increase the chances of their correct reception by the
      the transmitter of that radio is not transmitting a       55   receiver of the said one or more radios.
      said message to cause the receiver of that radio to                                 * * * * *


                                                                60




                                                                65




                                                                                                               CANON_980_00002575
